Appeal by the defendant from a judgment of the Supreme Court, Kings County *450(Juviler, J.), rendered June 23, 1997, convicting him of burglary in the second degree, robbery in the third degree, and intimidating a witness in the third degree, upon a jury verdict, and sentencing him to consecutive indeterminate terms of 16 years to life imprisonment on the conviction of burglary in the second degree, 2 to 4 years imprisonment on the conviction of robbery in the third degree, and IV2 to 3 years imprisonment on the conviction of intimidating a witness in the third degree.
Ordered that the judgment is affirmed.
The defendant’s contention that it was error to impose consecutive sentences on the burglary and robbery convictions is without merit (see, People v Yong Yun Lee, 92 NY2d 987, 989; People v Laureano, 87 NY2d 640, 643; People v Brathwaite, 63 NY2d 839, 843; People v Mack, 242 AD2d 543, 544).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Joy and Smith, JJ., concur.